Wash, J.,
delivered the opinion of the Court.
This was an action of debt, brought by Bailey against Thornhill, in the Circuit Court, on a writing obligatory, in the words and figures following : “ On or against the 25th of December next, I promise ,to pay James B. Bailey or John Logan one hundred and seventy dollars, for value received of him this 24th day of March, one • thousand eight hundred and seventeen. (Signed,)
Attest: Jonathan Gordon. 'REUBEN THORNHILL, [seal.]”
The defendant craved oyer of the obligation, and demurred; on which the Circuit Court gave judgment in his favor; to reverse which this writ of error is prosecuted. The only question for the determination of this Court is, whether .a several action may be maintained by Baily upon this obligation ? And we are clearly of opinion that it cannot be. A man cannot be bound to several persons severally: 5 Bac. p. 163. And on an obligation to two or more, to pay money to one of them, 'all must join in the suit, &c. This, at best, is such a case.
The judgment of the Circuit Court is, therefore, affirmed with, costs.